Case 4:11-cv-02466 Document 70 Filed on 02/05/19 in TXSD Page 1 of 3
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                               February 07, 2019
                                                               David J. Bradley, Clerk
Case 4:11-cv-02466 Document 70 Filed on 02/05/19 in TXSD Page 2 of 3
Case 4:11-cv-02466 Document 70 Filed on 02/05/19 in TXSD Page 3 of 3
